DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 07/25/2022. Claims 1-4 are pending in the current office action. Claims 1-2 have been amended by the applicant. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Horisaka et al. (US 2009/0242401 A1).
Regarding claim 1, Horisaka discloses a limiting current type gas sensor comprising a sensor element made of an oxygen-ion conductive solid electrolyte and capable of specifying a concentration of NOx in a measurement gas (gas sensor and sensor element made of oxygen-ion conducting solid electrolytes wherein NOx is determined from a measurement gas on the basis of a flowing current [abstract; Paras. 0002, 0016; Fig. 1]) said sensor element comprising:
a gas inlet through which the measurement gas is introduced from an external space (gas inlet 10 through which is open to tan outside and a measurement gas is brought into the sensor element [Para. 0020; Fig. 1]); 
a first inner space communicated with said gas inlet under a predetermined diffusion resistance (first internal space 20 is in communication with the inlet 10 through second diffusion control part 13 [Para. 0024; Fig. 1]); 
a second inner space communicated with said first inner space under a predetermined diffusion resistance (second internal space 40 is in communication with the first internal space 20 through diffusion control part 30 [Para. 0027; Fig. 1]); 
a main pump cell as an electrochemical pump cell including an inner pump electrode provided facing said first inner space, an external pump electrode provided on a surface of said sensor element, and said solid electrolyte provided between said inner pump electrode and said external pump electrode (main pumping cell 21 is an electrochemical pump cell that includes an inside pump electrode 22 facing the first internal space 20, an outside pump electrode 23 on a surface of the sensor element, and solid electrolyte 6 disposed between the inside pump electrode 22 and outside pump electrode 23 [Para. 0025; Fig. 1]); 
an auxiliary pump cell as an electrochemical pump cell including an auxiliary pump electrode provided facing said second inner space, said external pump electrode, and said solid electrolyte provided between said auxiliary pump electrode and said external pump electrode (auxiliary pumping cell 50 is an electrochemical pumping cell composed of an auxiliary pump electrode 51 facing the second internal space 40 wherein the solid electrolyte 6 is provided between the auxiliary pump electrode 51 and the outside pump electrode 23 [Paras. 0033, 0054; Fig. 1]); 
a measurement electrode disposed inside said sensor element and interposing at least a diffusion limiting part between said measurement electrode and said second inner space (measuring electrode 44 is provided inside the sensor element wherein diffusion control part 45 separates the measuring electrode 44 and the second internal space 40 [Paras. 0029-0030; Fig. 1]); and 
a measurement pump cell as an electrochemical pump cell including said measurement electrode, said external pump electrode, and said solid electrolyte provided between said measurement electrode and said external pump electrode (measuring pumping cell 41 is an electrochemical pumping cell that includes the measuring electrode 44, outside pump electrode 23 and solid electrolyte 6 provided between the measuring electrode 44 and the outside pump electrode 23 [Paras. 0033, 0054; Fig. 1]), and
a ratio T1/T2 of a thickness Ti of said inner pump electrode to a thickness T2 of said auxiliary pump electrode is 1.0 to 4.0 (the inside pump electrode 22 and auxiliary pump electrode 51 are formed by forming the electrode pattern via screen printing at the same time and thus would have the same thickness and thus a thickness ratio of 1.0 [Paras. 0017, 0048]).
Horisaka is silent on the exact electrode porosity of each of the electrodes and therefore fails to expressly teach “said inner pump electrode has a porosity P1 of 10% to 25%”, and “said auxiliary pump electrode has a porosity P2 of 30% to 50%”. 
Horisaka does expressly teach, however, wherein the inside pump electrode and the auxiliary pump electrode are formed to have a porosity greater than or equal to 10% and less than or equal to 50% [Para. 0046]. Horisaka teaches that “In the case where the electrode porosity is less than or equal to 10%, diffusion resistance of O2, becomes large in diffusing from the surface side of both electrodes to a layer composed of an oxygen ion conductive solid electrolyte through the air gap (O2 is difficult to diffuse). Therefore, the problem arises that oxygen partial pressure in the surfaces of both electrodes (i.e., oxygen partial pressure in the first and second internal space) is too high with respect to the targeted oxygen partial pressure (concentration electromotive force), in other words, the actual oxygen partial pressure is not lowered as the targeted oxygen partial pressure. In this case, a concentration gradient of O2 in which a concentration of O2 is high at the surface side and becomes lower towards inside is remarkably created to promote generation of oxygen ion by decomposition of H2O and CO2 in the measurement gas, causing the problem that the accuracy of measurement of the NOx concentration may be deteriorated” [Para. 0044]. Horisaka further teaches that “In contrast, when the electrode porosity is greater than or equal to 50%, the number of conduction paths in the electrodes decreases so that conductive resistance of oxygen ion generated by decomposition of O in the both electrodes becomes too high. The defects have been confirmed to be caused as a result that the main pumping cell 21 and the auxiliary pumping cell 50 cannot function enough to pump out oxygen from the first and second internal space to obtain the targeted oxygen partial pressure” [Para. 0045]. 
Given the teachings of Horisaka regarding a pump electrode porosity greater than 10% and less than 50%, it would have been obvious to have selected and utilized an electrode porosity of the inner pump electrode and the auxiliary pump electrode within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Furthermore, since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to optimize the porosity of each one of the inner pump electrode and the auxiliary pump electrode independently with regards to their specific porosity as each pump electrode is exposed to differing partial pressures of oxygen in their respective inner spaces 20/40 [Para. 0032]. 
The limitation “said gas sensor is configured to have a reference current density of 0.05 mA/mm2 to 0.5 mA/mm2, the reference current density being defined as a current flowing to said main pump cell when said measurement gas has an oxygen concentration of 20.5%” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, modified Horisaka teaches all of the structural limitations of the claims and thus, absent any clear and convincing evidence and/or arguments to the contrary, is expressly configured to have a reference current density in the claimed range when exposed to an oxygen concentration of 20.5%. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horisaka, as applied to claims 1 above, and further in view of Fujita et al. (US 20110147214 A1) and Okamoto et al. (US 20160223487 A1).
Regarding claim 3, Horisaka discloses the limitations of claim 1 as outlined previously. 
Horisaka is silent on the electrode thickness and area and thus fails to expressly teach “wherein said inner pump electrode and said auxiliary pump electrode have a thickness of 5 μm to 30 μm and an area of 5 mm2 to 20 mm2”. 
Fujita discloses a gas sensor element for measuring NOx concentration in a measurement gas [abstract; Para. 0004] wherein the inside pump electrode 22 and the auxiliary pump electrode 51 have a thickness between approximately 10 μm to 15 μm [Para. 0076] .
Okamoto discloses a gas sensor for measuring a target gas in a measurement gas wherein the area of the internal pump electrode is typically formed with an area of 0.1 mm2 to 20 mm2 [Para. 0037]. Okamoto further discloses a specific embodiment wherein the inside pump electrode has an area of 16 mm2 [Para. 0094]. 
Given the teachings of Fujita and Okamoto regarding a pump electrode thickness between 10 μm to 15 μm and an area of 0.1 mm2 to 20 mm2, respectively, it would have been obvious to have selected and utilized a thickness and area within the disclosed range, including those amounts that overlap within the claimed range, as such thickness and area is known in the art as appropriate dimensions for pump electrode within an internal chamber of a gas sensor element. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 20110147214 A1) and further in view of Horisaka et al. (US 20090242401 A1). 
Regarding claim 1, Fujita discloses a limiting current type gas sensor comprising a sensor element made of an oxygen-ion conductive solid electrolyte and capable of specifying the concentration of NOx in a measurement gas (gas sensor and sensor element formed of oxygen-ion conducting solid electrolyte layers for measuring NOx concentration [abstract; Paras. 0055, 0078; Fig. 1]) said sensor element comprising:
a gas inlet through which the measurement gas is introduced from an external space (gas inlet 10 open to the outside for taking in the measurement gas [Para. 0033; Fig. 1]); 
a first inner space communicated with said gas inlet under a predetermined diffusion resistance (first internal space 20 is in communication with gas inlet 10 through first diffusion control part 11 and second diffusion control part 13 [Paras. 0035-0037; Fig. 1]);
a second inner space communicated with said first inner space under a predetermined diffusion resistance (second internal space 40 communicates with first internal space 20 through third diffusion control part 30 [Para. 0047; Fig. 1]); 
a main pump cell as an electrochemical pump cell including an inner pump electrode provided facing said first inner space, an external pump electrode provided on a surface of said sensor element, and said solid electrolyte provided between said inner pump electrode and said external pump electrode (main pumping cell 21 is an electrochemical pumping cell including inside pump electrode 22 facing the first internal space 20, outside pump electrode 23 facing outside the sensor element, and part of the solid electrolyte layer 6 [Para. 0039; Fig. 1]); 
an auxiliary pump cell as an electrochemical pump cell including an auxiliary pump electrode provided facing said second inner space, said external pump electrode, and said solid electrolyte provided between said auxiliary pump electrode and said external pump electrode (auxiliary pumping cell 50 is an electrochemical pumping cell constituted by auxiliary pump electrode 51 facing the second internal space 40, the outside pump electrode 23, and part of the solid electrolyte layer 6 [Para. 0048; Fig. 1]); 
a measurement electrode disposed inside said sensor element and interposing at least a diffusion limiting part between said measurement electrode and said second inner space (measuring electrode 44 is provided inside the sensor element and is separated from the second internal space 40 by the fourth diffusion control part 45 [Para. 0056; Fig. 1]); and 
a measurement pump cell as an electrochemical pump cell including said measurement electrode, said external pump electrode, and said solid electrolyte provided between said measurement electrode and said external pump electrode (measuring pumping cell 41 is an electrochemical pumping cell constituted by measuring electrode 44, outside pump electrode 23 and the second solid electrolyte layer 6 [Para. 0055; Fig. 1]), and
a ratio T1/T2 of a thickness T1 of said inner pump electrode to a thickness T2 of said auxiliary pump electrode is 1.0 to 4.0 (the thickness of the inside pump electrode 22 and the auxiliary pump electrode 51 is approximately 10 μm to 15 μm [Para. 0076]).
Fujita is silent on the exact electrode porosity of each of the electrodes and therefore fails to expressly teach “said inner pump electrode has a porosity P1 of 10% to 25%”, and “said auxiliary pump electrode has a porosity P2 of 30% to 50%”. 
Horisaka discloses a gas sensor element for the measurement of NOx in a measurement gas [abstract; Paras. 0002, 0016] wherein the inside pump electrode and the auxiliary pump electrode are formed to have a porosity greater than or equal to 10% and less than or equal to 50% [Para. 0046]. Horisaka teaches that “In the case where the electrode porosity is less than or equal to 10%, diffusion resistance of O2, becomes large in diffusing from the surface side of both electrodes to a layer composed of an oxygen ion conductive solid electrolyte through the air gap (O2 is difficult to diffuse). Therefore, the problem arises that oxygen partial pressure in the surfaces of both electrodes (i.e., oxygen partial pressure in the first and second internal space) is too high with respect to the targeted oxygen partial pressure (concentration electromotive force), in other words, the actual oxygen partial pressure is not lowered as the targeted oxygen partial pressure. In this case, a concentration gradient of O2 in which a concentration of O2 is high at the surface side and becomes lower towards inside is remarkably created to promote generation of oxygen ion by decomposition of H2O and CO2 in the measurement gas, causing the problem that the accuracy of measurement of the NOx concentration may be deteriorated” [Para. 0044]. Horisaka further teaches that “In contrast, when the electrode porosity is greater than or equal to 50%, the number of conduction paths in the electrodes decreases so that conductive resistance of oxygen ion generated by decomposition of O in the both electrodes becomes too high. The defects have been confirmed to be caused as a result that the main pumping cell 21 and the auxiliary pumping cell 50 cannot function enough to pump out oxygen from the first and second internal space to obtain the targeted oxygen partial pressure” [Para. 0045]. 
Given the teachings of Horisaka regarding a pump electrode porosity greater than 10% and less than 50%, it would have been obvious to have modified the inside pump electrode 22 and auxiliary pump electrode 51 of Fujita to have selected and utilized an electrode porosity of the inner pump electrode and the auxiliary pump electrode within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05(I)]. Furthermore, since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to optimize the porosity of each one of the inner pump electrode and the auxiliary pump electrode independently with regards to their specific porosity as each pump electrode is exposed to differing partial pressures of oxygen in their respective inner spaces 20/40 [Para. 0032]. 
The limitation “said gas sensor is configured to have a reference current density of 0.05 mA/mm2 to 0.5 mA/mm2, the reference current density being defined as a current flowing to said main pump cell when said measurement gas has an oxygen concentration of 20.5%” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, modified Fujita teaches all of the structural limitations of the claims and thus, absent any clear and convincing evidence and/or arguments to the contrary, is expressly configured to have a reference current density in the claimed range when exposed to an oxygen concentration of 20.5%. 
Regarding claim 2, Fujita discloses wherein the sensor element further includes: 
an air introduction layer to which air is introduced as a reference gas from outside of said sensor element (air introduction layer 48 into which a reference gas is introduced [Para. 0031; Fig. 1]);
a reference electrode covered by said air introduction layer (reference electrode 42 is covered by air introduction layer 48 [Para. 0031; Fig. 1]); 
a main pump control sensor cell as an electrochemical sensor cell including said inner pump electrode, said reference electrode, and said solid electrolyte provided between said inner pump electrode and said reference electrode (main pump-controlling oxygen-partial-pressure detection sensor cell 80 is formed with inside pump electrode 22, solid electrolyte 6, and reference electrode 42 [Para. 0043; Fig. 1]);
an auxiliary pump control sensor cell as an electrochemical sensor cell including said auxiliary pump electrode, said reference electrode, and said solid electrolyte provided between said auxiliary pump electrode and said reference electrode (auxiliary-pump-controlling oxygen-partial-pressure detection sensor cell 81 is formed with the auxiliary pump electrode 51, solid electrolyte layer 6, and reference electrode 42 [Para. 0052; Fig. 1]); and
a measurement pump control sensor cell as an electrochemical sensor cell including said measurement electrode, said reference electrode, and said solid electrolyte provided between said measurement electrode and said reference electrode (measuring-pump-controlling oxygen-partial-pressure detection sensor cell 82 is formed with the measuring electrode 44, reference electrode 42, and the solid electrolyte layer 6 [Para. 0059; Fig. 1]), wherein
said main pump cell is configured and disposed to pump out oxygen in said measurement gas in said first inner space by applying, between said inner pump electrode and said external pump electrode, a main pump voltage in accordance with electromotive force generated between said inner pump electrode and said reference electrode in said main pump control sensor cell (The oxygen concentration (oxygen partial pressure) in the first internal space 20 can be recognized by measuring an electromotive force V0 of the main-pump-controlling oxy gen-partial-pressure detection sensor cell 80. Moreover, the pump current Ipo is controlled by feedback-controlling Vp0 (i.e., the voltage of the main pump cell) so as to maintain the electromotive force V0 constant. Thereby, the oxygen concentration in the first internal space 20 can be maintained at a predetermined constant value [Para. 0044; Fig. 1]),
said auxiliary pump cell is configured and disposed to pump out oxygen in said measurement gas introduced into said second inner space by applying, between said auxiliary pump electrode and said external pump electrode, pump voltage in accordance with electromotive force generated between said auxiliary pump electrode and said reference electrode in said auxiliary pump control sensor cell so that said measurement gas having an oxygen partial pressure thus made to be lower than in said first inner space reaches said measurement electrode (A variable power source 52 causes the auxiliary pumping cell 50 to perform pumping. The variable power source 52 is voltage-controlled based on an electromotive force V1 which is detected by the auxiliary-pump-controlling oxygen-partial-pressure detection sensor cell 81. Therefore, the oxygen partial pressure in the atmosphere of the second internal space 40 is lowered to have substantially no influence on the NOx measurement [Para. 0053; Fig. 1]),
said measurement pump cell is configured and disposed to pump out oxygen generated at said measurement electrode by applying, between said measurement electrode and said external pump electrode, pump voltage in accordance with electromotive force generated between said measurement electrode and said reference electrode in said measurement pump control sensor cell (a voltage Vp2 of the variable power source is controlled such that a control Voltage V2 detected by the measuring-pump controlling oxygen-partial-pressure detection sensor cell 82 can be maintained constant. The amount of oxygen generated around the measuring electrode 44 is proportional to a nitrogen-oxide concentration in the measurement gas. Thus, the nitrogen-oxide concentration in the measurement gas is calculated by using the pump current Ip2 of the measuring pumping cell 41 [Para. 0060; Fig. 1]). 
Fujita is silent with regards to the porosity of the electrodes and thus fails to expressly teach “a porosity difference P2-P1 between said inner pump electrode and said auxiliary pump electrode is 30% or smaller” 
However, as outlined in the rejection of claim 1 above, Horisaka teaches wherein the inside pump electrode and the auxiliary pump electrode are formed to have a porosity greater than or equal to 10% and less than or equal to 50% [Para. 0046]. Horisaka teaches that “In the case where the electrode porosity is less than or equal to 10%, diffusion resistance of O2, becomes large in diffusing from the surface side of both electrodes to a layer composed of an oxygen ion conductive solid electrolyte through the air gap (O2 is difficult to diffuse). Therefore, the problem arises that oxygen partial pressure in the surfaces of both electrodes (i.e., oxygen partial pressure in the first and second internal space) is too high with respect to the targeted oxygen partial pressure (concentration electromotive force), in other words, the actual oxygen partial pressure is not lowered as the targeted oxygen partial pressure. In this case, a concentration gradient of O2 in which a concentration of O2 is high at the surface side and becomes lower towards inside is remarkably created to promote generation of oxygen ion by decomposition of H2O and CO2 in the measurement gas, causing the problem that the accuracy of measurement of the NOx concentration may be deteriorated” [Para. 0044]. Horisaka further teaches that “In contrast, when the electrode porosity is greater than or equal to 50%, the number of conduction paths in the electrodes decreases so that conductive resistance of oxygen ion generated by decomposition of O in the both electrodes becomes too high. The defects have been confirmed to be caused as a result that the main pumping cell 21 and the auxiliary pumping cell 50 cannot function enough to pump out oxygen from the first and second internal space to obtain the targeted oxygen partial pressure” [Para. 0045]. 
Given the teachings of Horisaka regarding a pump electrode porosity greater than 10% and less than 50%, it would have been obvious to have modified the inside pump electrode 22 and auxiliary pump electrode 51 of Fujita to have selected and utilized an electrode porosity of the inner pump electrode and the auxiliary pump electrode within the disclosed range of claims 1 and 2, including those amounts that overlap within the claimed range wherein the porosity difference between the electrodes is 30% or less. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05(I)]. Furthermore, since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to optimize the porosity of each one of the inner pump electrode and the auxiliary pump electrode independently with regards to their specific porosity as each pump electrode is exposed to differing partial pressures of oxygen in their respective inner spaces 20/40 [Para. 0032]. 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Horisaka, as applied to claims 1-2 above, and further in view of Okamoto et al. (US 20160223487 A1).
Regarding claims 3-4, modified Fujita discloses the limitations of claims 1-2 as outlined previously. 
Fujita further teaches wherein said inner pump electrode and said auxiliary pump electrode have a thickness of 5 μm to 30 μm (the inside pump electrode 22 and the auxiliary pump electrode 51 have a thickness between approximately 10 μm to 15 μm [Para. 0076]).
Fujita is silent on the electrode area and thus fails to expressly teach wherein said inner pump electrode and said auxiliary pump electrode have “an area of 5 mm2 to 20 mm2”. 
Okamoto discloses a gas sensor for measuring a target gas in a measurement gas wherein the area of the internal pump electrode is typically formed with an area of 0.1 mm2 to 20 mm2 [Para. 0037]. Okamoto further discloses a specific embodiment wherein the inside pump electrode has an area of 16 mm2 [Para. 0094]. 
Given the teachings of Okamoto regarding a pump electrode area of 0.1 mm2 to 20 mm2, it would have been obvious to have selected and utilized an area within the disclosed range, including those amounts that overlap within the claimed range, as such area is known in the art as appropriate dimensions for pump electrode within an internal chamber of a gas sensor element. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 

Response to Arguments
Applicant's arguments/amendments filed 07/25/2022 with respect to the objections to the claims and the 35 U.S.C. § 112(b) rejection have been fully considered and are persuasive. The objections to the claims and 35 U.S.C. § 112(b) rejections have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 6-11, filed 07/25/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 8 that the claimed invention considers the relation of the porosity and thickness to the peeling of the inner pump electrode and that Horisaka is silent with respect to the peeling of the inner pump electrode. 
Examiner’s Response #1
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the peeling of the inner pump electrode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant’s Argument #2
Applicant argues on Pg. 9 that Horisaka does not consider the combination of the relative thicknesses of the pump electrodes in combination with their porosities.
Examiner's Response #2
Examiner respectfully disagrees. Horisaka teaches wherein the thickness of the pump electrodes are the same and thus the ratio of the thickness T1/T2 is 1.0 are required by claim 1. Although Horisaka does not teach the exact porosities P1 and P2 as claimed, Horisaka does teach pump electrode porosity being greater than 10% and less than 50% wherein the pump electrode porosity is a result effective variable as outlined in the rejection above. It would have been obvious for one having ordinary skill in the art to optimize the pump electrode porosities of each electrode within the taught range of Horisaka and thus to have selected and utilized pump electrode porosities within the claimed range of 10-25% for P1 and 30-50% for P2 as these values lie within the disclosed range of 10-50% as taught by Horisaka. 

Applicant’s Argument #3
Applicant argues on Pg. 9 that the current density is a physical property and not a functional limitation. 
Examiner's Response #3
Examiner respectfully disagrees. The claim requires the functional limitation of the main pump cell being exposed to a measurement gas with an oxygen concentration of 20.5%. This limitation is an intended use of the device, rather than a structural limitation. Examiner notes, however, that modified Horisaka and modified Fujita comprise all of the structural limitations of the claims and thus would inherently possess the physical property of having a reference current density of 0.05 mA/mm2 to 0.5 mA/mm2 when exposed to a measurement gas with an oxygen concentration of 20.5%. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since modified Horisaka and modified Fujita teach all of the structural limitations, it follows that the physical properties are inherently present. 
Applicant’s Argument #4
Applicant argues on Pg. 10 with regards to claim 2 that Horisaka fails to teach wherein the electromotive forces V0, V1, and V2 converge to a value within 10% of the target value by adjusting the porosity difference.  
Examiner's Response #4
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., convergence of the electromotive forces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Horisaka teaches optimizing the porosity of the pump cell electrodes within the range of 10-50% and wherein the porosity is optimized in view of the oxygen partial pressure the electrode is exposed to. Since the main pump cell and auxiliary pump cell electrodes are exposed to different oxygen partial pressures, it follows that it is obvious to optimize each of the pump cell electrode porosities within the disclosed range of 10-50%. The optimization of each of the pump cell electrodes would include P1 and P2 values as recited in instant claim 1 as well as wherein the porosity difference P2-P1 is 30% or smaller. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795